DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“identifier” “automatically identifiable range storage unit” “acquisition unit” control unit” “alert output unit” of independent claim 1 and corresponding claims 2-7 depending therefrom..
“sample information storage unit” of dependent claim 4 .
“automatically identifiable range determination unit” of dependent claim 5 and corresponding claims 6-7 depending therefrom.
“image display unit” “input/output unit” of each of dependent claims 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

		Claim Rejections - 35 USC § 101	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. Each of independent claim 8 and corresponding claims 9-15 depending therefrom claim(s) recite(s) a sequence of steps of gathering data “a first step….” a post solution activity “third step of notifying a user…..” and a “second step of comparing…..”that is an abstract idea corresponding to a mental process (MPEP 2106.04(a)(2) III – “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. “Nor do courts distinguish between claims that recited mental processes performed by humans and claims that recite mental processes performed on a computer”). This judicial exception is not integrated into a practical application because the claimed process steps are drawn to generic processes capable of being carried out in the human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the presently claimed “a first step….”and a “third step” are nothing significantly more than pre and post solution activity of data gathering and display/output of data (see MPEP 2106.05(g) Insignificant Extra-Solution Activity). Below is provided additional reasoning for each of the respective claims 9-15 and their additional claim limitations:
Claims 9 and 10 provides further detail of the “identifiable range” and “training data” but do not provide for anything significantly more that defining the type of data gathered.
Claim 11 provides further detail of the type of data gathered “in the first step…”and the type of data compared “in the second step…”, wherein neither steps require anything significantly more than a mental activity of mentally comparing values and data gathering.
Claim 12 provides further detail of the type of data displayed in the post solution activity “in the third step…”, wherein said step requires nothing significantly more than post-solution activity of the mental process.
Claim 14 provides an additional step of “identified by using information…” that is nothing significantly more than a mental process of providing an identification to an image, wherein the step does not provide significant detail to tie the step of identification to a practical application.
Claims 13 and 15 provide additional limitations drawn to learning the training data and determination of the identifiable range that are significantly more than a mental activity. Therefore claims 13 and 15 have not been rejected under 35 USC 101. 
Based on the above discussion, each of claims 8-12 and 14 have been rejected under 35 USC 101 as being drawn to an abstract. Each of claims 13 and 15 have not been rejected under 35 USC 101 because then contain steps that are significantly more than a generic process capable of being carried out in the human mind.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irie et al (US 2015/0076041).

With respect to Claims 1 and 8: An information processing system comprising: [Irie (Fig 1 & Fig 2, para 0015, 0018, 0037, and 0040) has disclosed that the system comprises hardware such as computer including a processor, memories, programs stored in memory, and interfaces for performing the disclosed process, wherein an interface of a computer as disclosed inherently includes a display (para 0041), mouse, and keyboard type interface devices.]
	an identifier configured to output an identification result with an image as input; [Irie (para 0024-0025) has disclosed providing a plurality of objects by conveying through a path having a sensor unit, wherein the output of the sensor unit is processed by an identifying unit (para 0025-0026) The sensor including an imaging unit (para 0027), wherein the image is processed to extract feature values (para 0027-0030) used as an identifier for recognizing said object by the recognizing unit. Identifier including at least N types of feature values associated therewith (para 0048).]
	an automatically identifiable range storage unit configured to store an identifiable range of the identifier defined by numerical values in n (n is an integer of 1 or more) dimensions; [Irie (para 0029-0031 and 0036) has disclosed storing the ID associated with an object and  corresponding extracted features, and the identification of an object in a captured image by searching for the captured image feature vector in the stored ID features associated values. Hence a range of feature vectors are stored for a plurality of objects, each of which having an associated ID value. The range “n” of the set of values being at least 1 in the set of identifier data associated with N types of feature values (para 0048).]
	an acquisition unit configured to acquire the numerical values corresponding to the image; [Irie (para 0027-0029) has disclosed acquiring the numerical values of the features and ID based on a search of the feature values from the image data of the object.]
	a control unit configured to compare the numerical values acquired by the acquisition unit and the identifiable range; and [Irie (para 0028-0029) has disclosed comparing the feature value of the captured image data of the object with the ID associated values stored for said object. The comparison at least being a similarity between said feature values (para 0029 and 0050-0051).]
	an alert output unit configured to output an alert when the control unit determines that the numerical values acquired by the acquisition unit deviate from the identifiable range. [Irie has disclosed distributing an image of an object not recognized by the sorting device, i.e. by the acquisition and comparison of feature values between the captured object image data and the stored feature values associated with ID information (para 0040).  The image being distributed to a computer device having a display and user input/output (para 0040) interface (a personal computer “PC” – para 0040-0041). Irie (para 0050-0052) has disclosed an abnormality detection when the feature value takes an abnormal value, such as exceeding “deviation” from a range of numerical feature values (para 0052). Based on the determination of an abnormality a warning is produced (para 0054).]
	
With respect to Claim 2: The information processing system according to Claim 1, wherein
	the acquisition unit is a feature amount calculation unit configured to calculate a feature amount of the identification result, [A predetermined range of numerical values are acquired based on the identification result of the captured image data, wherein the identification result is the search and match of feature values (para 0048-0051)  of the image data to feature values of stored table of values having a linked relationship between feature values and ID “identifier”. Based on said ID result of the search, feature amounts that are at least a predetermined range of numerical values identifying whether the feature of the captured image is within range of allowable values that are the “identifiable range” of the present claim (para 0051-0052) .] the numerical values are the feature amount of the identification result, and the identifiable range is defined by the feature amount of the identification result. [See above wherein the numerical values corresponding to an identifiable range of Irie are at least the set of numerical values corresponding to the range of a predetermined threshold (para 0052-0054).]

With respect to Claim 3: The information processing system according to claim 1, wherein
	the acquisition unit is a feature amount calculation unit configured to calculate a feature amount of the image, the numerical values are the feature amount of the image, [The calculation of feature amounts from the captured image data (Irie – para 0047).] and
	the identifiable range is defined by the feature amount of the image. [The feature values and corresponding identifier having a predetermined range of values of said feature values used for determining an abnormality (para 0051-0052).]

With respect to Claim 4: The information processing system according to claim 1, wherein	
	a sample information storage unit configured to store at least one of a composition condition of a material and a processing condition applied for manufacturing the material, which are related to a sample from which the image is acquired, wherein [Irie has disclosed (para 0048-0051) a sample information storage unit that is the Identifier unit storing the object and feature data in a relational table (para 0049-0050), wherein the composition of the material of the object is at least a physical quantity measured of said object as disclosed by Irie, wherein the claimed composition of the material is the physical measurement of an object inherently comprising a material.]
	the acquisition unit is configured to acquire at least one of the composition condition and the processing condition from the sample information storage unit, [Irie (para 0049-0051) has disclosed acquiring of the feature amount “composition condition” using the search of the sample information storage unit that is the relational database (para 0050).]
	the numerical values are at least one of the composition condition and the processing condition, and [The numerical values corresponding to a set of values in an identifiable range that is a predetermined range of values within a predetermined threshold has been disclosed by Irie (para 0052-0053). The numerical values and identifiable range being linked to the ID of the object of said database and hence are acquired based on the result of the search that is the acquisition unit of Irie.]
	the identifiable range is defined by at least one of the composition condition and the processing condition. [The numerical values corresponding to a set of values in an identifiable range that is a predetermined range of values within a predetermined threshold has been disclosed by Irie (para 0052-0053). The numerical values and identifiable range being linked to the ID of the object of said database and hence are acquired based on the result of the search that is the acquisition unit of Irie.]

With respect to Claim 14: The information processing method according to claim 8, wherein
	after the notification in the third step is received, the image is identified by using information obtained by an observation unit different from a unit that acquires the image. [Irie (para 0122, Fig 9, step s17 and step s18, and step 19) after the first sorting having the steps of identification and alerting of an abnormality, a second sorting (para 0124-0129, Fig 10) sequence is performed. The second process including a second set of sensors (image sensor – para 0126, 0028, and 0047).]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al (US 2015/0076041) as applied to at least claims 1 and 8 above, in view of Tamai (US 2019/0188846).

With respect to Claim 5: The information processing system according to claim 1, wherein
[Irie has disclosed the use and retrieval of an identifier for an object based on a pre-established relationship between feature values of said object and an object identifier “ID”, wherein the ID is then utilized to perform further actions on the object in the captured image. Irie has not disclosed determining a relationship between the ID of the object based on a supervised machine learning as required by the below claim limitation, and “including an automatically identifiable range….” as required by the following claim limitations.]
	the identifier is an identifier capable of performing supervised machine learning, and [Tamai (0044-0046) has disclosed determining a range of classifiers to be processed using a supervised machine learning process to establish the set/range of classifier values “identifiable range” for said object being inspected.]
	including an automatically identifiable range determination unit configured to determine the identifiable range of the identifier based on numerical values corresponding to a training data set used for the machine learning of the identifier. [Tamai (para 0009-0010, 0046, and 0063-0064) has disclosed setting up an allowable range of values corresponding to the set of test images (training and test images of Tamai – para 0063-0065) used to produce the classifier “identifier” used in the process of learning a classifier “identifier” of said supervised (para 0065 – based on user input) machine learning (para 0064). The selection being based at least on a set of user values such as “allowable range of identification accuracy” (para 0046).]
[Tamai (para 0043-0044) and Irie are analogous art of identifying objects in image data based on stored sets of feature values of said object that are linked to the classification of said imaged object. It would have been obvious to one of ordinary skill in the art to modify the non-specified method of determining the relationship between feature values of said object and the objects class “identifier” stored in a table as disclosed by Irie with the supervised machine learning process of determining the relationship and selecting feature values corresponding to an object of Tamai such that a relationship between the class/ID of an object and it’s feature values can be determined. The motivation for combining (para 0009-00010) would be to optimize the set of feature values used to classify “identifier” the object as disclosed by Tamai. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Tamai and Irie to achieve the limitations of the presently claimed invention.]


With respect to Claim 6: The information processing system according to claim 5, further comprising:
	an image display unit and an input/output unit, wherein [The setup for utilizing the supervised machine learning process of Tamai of Irie in view of Tamai includes a user input of test images and range values “parameters” such that the set/range of values of the classifier are learned based on user input of a set of desired range type parameters and training image data (para 0064-0069). The setup including a display and user interface for receiving user operations (para 0051-0054 of Tamai).]
	the automatically identifiable range determination unit is configured to:
display, on the image display unit, an image indicating a range of the numerical values corresponding to the training data set used for the machine learning, and [Tamai (Fig 8, 13, 14) has disclosed displaying the range of values of the training data set.]
determine an identifiable range of the identifier based on an instruction input from the input/output unit corresponding to the display. [Tamai (Fig 8, 13, 14) has disclosed displaying the range of values of the training data set. Tamai (para 0046) has disclosed the user based instructional input of setting the range of the identifier/classifier (at least one of an accuracy range and time of identification of Tamai – para 0103-0104).]

With respect to Claim 7: The information processing system according to claim 5, further comprising:
	an image display unit and an input/output unit, wherein [The setup for utilizing the supervised machine learning process of Tamai of Irie in view of Tamai includes a user input of test images and range values “parameters” such that the set/range of values of the classifier are learned based on user input of a set of desired range type parameters and training image data (para 0064-0069). The setup including a display and user interface for receiving user operations (para 0051-0054 of Tamai).]
	the alert output unit is configured to:
display, on the image display unit, the image and the identification result of the identifier, and [Tamai (Fig 8, 13, 14) has disclosed displaying the range of values of the training data set, wherein Irie of Irie in view of Tamai discloses displaying an alert based on identification results and corresponding range values.]
allow determination of whether to continue using the identifier based on an instruction input from input/output unit corresponding to the display. [The displayed set of range values of Tamai (Fig 13-14) and the selection of whether to use a classifier include (para 0114-0116) use of selecting classifiers based on a threshold value of said range values of Tamai (and Irie in view of Tamai). Tamai (para 0146) sets (using the input output corresponding to the device having the display) the set of values used to select the identifier having results display as in Fig 13 and 14 of Tamai.]

With respect to Claim 9: The information processing method according to claim 8, wherein
the identifiable range of the identifier is determined based on a range of numerical values corresponding to a training data set for learning of the identifier. [Tamai (para 0009-0010, 0046, and 0063-0064) has disclosed setting up an allowable range of values corresponding to the set of test images (training and test images of Tamai – para 0063-0065) used to produce the classifier “identifier” used in the process of learning a classifier “identifier” of said supervised (para 0065 – based on user input) machine learning (para 0064). The selection being based at least on a set of user values such as “allowable range of identification accuracy” (para 0046).]

With respect to Claim 10: The information processing method according to claim 9, wherein
	the training data set includes a training image and a training labeling image obtained by labeling the training image, and [Tamai (para 0065) has disclosed a user supplying the image and labeling said image to be used within the training/learning process.]
	the identifiable range of the identifier is determined based on a range of a feature amount obtained from the training labeling image. [Tamai (para 0009-0010, 0046, and 0063-0064) has disclosed setting up an allowable range of values corresponding to the set of test images (training and test images of Tamai – para 0063-0065) used to produce the classifier “identifier” used in the process of learning a classifier “identifier” of said supervised (para 0065 – based on user input) machine learning (para 0064). The selection being based at least on a set of user values such as “allowable range of identification accuracy” (para 0046).]

With respect to claim 11: The information processing method according to claim 10, wherein
	in the first step, a feature amount of a labeling image obtained by the identifier identifying the image is acquired as the numerical values, and [As a result of the combination of Irie and Tamai: The learning of the feature amount is based on utilizing the labeled image data supplied by a user (para 0065 of Tamai). Thus as a result of the learning process of the identifier/classifier disclosed by Tamai in combination with Irie the use of learned labeled images having learned feature amounts corresponding to ID/classes has been disclosed.]
	in the second step, the feature amount of the labeling image and the identifiable range are compared. [As per Irie as discussed in at least claim 1, the comparison of data values corresponding to the feature amount of the image and the identifiable range acquired by said acquisition unit are compared to determine the ID of the object of the captured image data, and a determination as to whether an alert “abnormality” has occurred based on the feature value comparison to a predetermined range (see discussion of claim 1).]
With respect to Claim 12: The information processing method according to claim 10, wherein
	in the third step, the image and labeling image obtained by the identifier identifying the image are displayed to a user. [As per paragraph 0065, the user interaction and thus display and interaction on the computing device of the image to be labeled and the labeled image obtained by the identifier for the learning process have been disclosed by Tamai.]

With respect to claim 13: The information processing method according to claim 10, wherein
	in the third step, based on a response from the user, the identifier is re-learned via a training data set obtained via a new training image or a training data set obtained by adding the new training image. [Tamai (para 0066-0067) has disclosed further editing and labeling image data from a database of image data comprising learned/test image data and workpiece image data such that new test image data are generated to be used in the process of learning disclosed by Tamai. Tamai (para 0110) has further disclosed altering parameters of learning the classifier/identifier and iterating the learning process for each of the respective plurality of image data stored in the test image database (para 0110-0113).]

With respect to Claim 15: The information processing method according to claim 9, wherein
	the training data set includes a training image obtained by photographing a sample [Tamai (para 0065-0066) has disclosed supplying a work piece image to be manually or automatically labeled according to input by the user to generate sets of labeled test images for the learning process, wherein the sample is the work piece that has been imaged/photographed.] and a training labeling image obtained by labeling the training image, and [Tamai (para 0065-0066) has disclosed supplying a work piece image to be manually or automatically labeled according to input by the user to generate sets of labeled test images for the learning process.]
	the identifiable range of the identifier is determined based on at least one of a range of a feature amount obtained from the training image, a range of a composition condition of the sample, and a range of a manufacturing of the sample. [As per the discussion of Claims 1 and 9: [Irie has disclosed distributing an image of an object not recognized by the sorting device, i.e. by the acquisition and comparison of feature values between the captured object image data and the stored feature values associated with ID information (para 0040).  The image being distributed to a computer device having a display and user input/output (para 0040) interface (a personal computer “PC” – para 0040-0041). Irie (para 0050-0052) has disclosed an abnormality detection when the feature value takes an abnormal value, such as exceeding “deviation” from a range of numerical feature values (para 0052). Based on the determination of an abnormality a warning is produced (para 0054). Further as per the above combination of Irie and Tamai the numerical values corresponding to features and ranges thereof are used in the identification/comparison process are learned from the training/labeled image data.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Namiki et al (US 2017/0249766) has disclosed a method of image based object inspection, wherein object(s) are first identified within the captured image data based on a comparison of stored feature values (Model pattern – Fig 5-6, para 0065-0068, 0074) and feature values extracted from the captured image data of the object to be inspected (Figures 1-2, 5-6, and 24). The process of Namiki further including a learning/training process using generated model pattern data to learn the values of correctly identifying said objects within captured image data.
Mishra et al (US 10185892) has disclosed a method of comparing features of an image to stored set of values in order to determine if the images contain anomalies (abstract and Fig 4). The process further including a training of the classifying process using input training image data sets (step 340 of Fig 3).
Venkataraman et al (US 2016/0358041) has disclosed a microscope image processing device (para 0005) that images objects, performs recognition, and detects defects using the captured image data (abstract, para 0005, 0007, 0019, 0031-0032). The defect determining using attributes such as feature amounts extracted from the image data containing the object (para 0034). The process including generating and using classifiers for the objects and defects to be detected, wherein the process of generating includes a training of said classifiers using input image data that is manually labeled (para 0037-0041).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666